          Case 3:20-cv-00388-JWD-SDJ            Document 70       07/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


LYDIA McCOY                                                           CIVIL ACTION


VERSUS                                                                NO. 20-388-JWD-SDJ


ZANTAVIA BOGAN, et al.


                                               ORDER

         Before the Court is Plaintiff’s Motion to Disqualify Gideon Carter (R. Doc. 40) as attorney

for four named Defendants—Cardinal Group Management, PPQBR, Kendal Brookins, and

Zantavia Bogan. According to Plaintiff, she and Mr. Carter do not get along. She claims that Mr.

Carter has “exhibited most sneaky [and] dishonorable conduct,” “lied,” and “surely secretly did

other things of which Plaintiff was unable to find out.” (R. Doc. 40 at 1, 2). For these reasons,

Plaintiff sees Mr. Carter’s representation of these four as a way for Mr. Carter and his clients to

“continue harassing her.” (R. Doc. 40 at 2).

         However, Plaintiff provides no legal basis for disqualifying Mr. Carter. Indeed, she readily

admits that “the issue presented to the Court is not necessarily specifically articulated by some

‘rules’ or laws.” (R. Doc. 40 at 1). Instead, she believes “it is [] common sense” to disqualify her

opponents’ counsel merely because she has a personal issue with the attorney. The Court does not

agree.

          “Motions to disqualify are generally disfavored and require a high standard of proof so as

not to deprive a party of its chosen counsel.” Leleux-Thubron v. Iberia Parish Gov’t, 2015 WL

339617, at *4 (W.D. La. Jan. 23, 2015). And when disqualification is sought by an opponent, as is
        Case 3:20-cv-00388-JWD-SDJ             Document 70       07/26/21 Page 2 of 2




the case here, “disqualification presents a palpable risk of unfairly denying a party the counsel of

his choosing.” Nguyen v. La. State Bd. of Cosmetology¸ 2014 WL 6801797, at *1 (M.D. La. Dec.

2, 2014).

       Considering the applicable law, and the fact that Plaintiff admittedly cannot provide any

legal basis on which to disqualify Mr. Carter, Plaintiff’s Motion to Disqualify Gideon Carter is

DENIED.

       Signed in Baton Rouge, Louisiana, on July 26, 2021.




                                                     S
                                              SCOTT D. JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE
